DETAILED ACTION

Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 


Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grewal et al. (Applications to navigation, 2015).

As per claim 1, Grewal et al. teaches a method of driving zone control (see page. 508, section 10.2.6.2 for controlled) for a personal watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) comprising: during operation of the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft), detecting the position of the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) by monitoring GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) position data (see page 506, section 10.2.3) and limiting the speed (see page 509, section 10.2.7.2, for vehicle speed) of the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) to a selected lower speed (see page 509, section 10.2.7.2, for vehicle speed) limit upon detecting that the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) has traveled beyond a selected boundary perimeter (see page 525, sections 4-6); and maintaining the limitation on the speed (see page 509, section 10.2.7.2, for vehicle speed) of the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) until a plurality of position tests performed (see page 508, section 10.2.6.2) during a selected time interval confirm that the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) has traveled to a position back within the boundary perimeter (see page 525, sections 4-6). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Grewal et al. into the intended end result, thereby improving the driving zone control for personal watercraft as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).
 
As per claim 2, Grewal et al. further comprising establishing the boundary perimeter (see page 525, sections 4-6) by storing GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) position data (see page 506, section 10.2.3) as the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) is driven through a selected path prior to detecting that the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) has traveled beyond that boundary perimeter (see page 525, sections 4-6).  

As per claim 3, Grewal et al. teaches apparatus for implementing driving zone control (see page. 508, section 10.2.6.2 for controlled) of a first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) comprising: a throttle override apparatus comprising male and female electrical connectors which are respectively configured to electrically connect with respective existing female and male throttle control (see page. 508, section 10.2.6.2 for controlled) connectors of the first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) to thereby interpose a control (see page. 508, section 10.2.6.2 for controlled) function on the speed (see page 509, section 10.2.7.2, for vehicle speed) of the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft); a GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) receiver configured to receive GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) positional coordinate information;  UTILITY PATENT APPLICATIONP'A( E 14 oE 18 DOCKET No. 142517-012300a non-transitory computer readable medium (see page 553, section 10.4.2.2, wherein the memory has been taken as readable memory by design choice) or media for storing GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) positional coordinate information and software instructions; and a programmable processor for executing said instructions, the instructions when executed being operative to: detect the position of the first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) and limit the speed (see page 509, section 10.2.7.2, for vehicle speed) of the first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) to a selected lower speed (see page 509, section 10.2.7.2, for vehicle speed) limit upon detecting that the first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) has traveled beyond a boundary perimeter (see page 525, sections 4-6); maintain the limit on the speed (see page 509, section 10.2.7.2, for vehicle speed) of the first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) until a plurality of position tests performed (see page 508, section 10.2.6.2) during a selected time interval confirm that the first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) has traveled to a position back within the boundary perimeter (see page 525, sections 4-6); the apparatus further including a display comprising a panel containing a plurality of lighting devices, the lighting devices including a timer lighting device of a first color, an out of zone lighting device of a second color, a warning light of a third color, and a GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) light of a selected color; the programmable processor further being operative to activate the timer light when operation of the first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) begins and to cause it to flash continuously during a selected time interval before operation of the first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) is to conclude, to activate the selected color light to indicate that the GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) receiver is operational to provide GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) positional coordinate information to the programmed processor, and to light up the out of zone light to indicate that the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) has traveled outside the boundary perimeter (see page 525, sections 4-6).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Grewal et al. into the intended end result, thereby improving the driving zone control for personal watercraft as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 4, Grewal et al. teaches wherein the instructions are further operative to establish said boundary perimeter (see page 525, sections 4-6) by storing GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) positional coordinate information in said computer readable medium (see page 553, section 10.4.2.2, wherein the memory has been taken as readable memory by design choice) or media as the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) is driven through a selected path during a first operation of the first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft);  

As per claim 5, Grewal et al. further comprising an RF transceiver, said programmable processor being supplied with data from said RF transceiver and configured to process that data to detect that a second watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) is located within a selected distance of said first watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft).  

As per claim 6, Grewal et al. teaches wherein each of the lighting devices is an LED (see page 547, lines 1-3, wherein the light has been taken as LED by design choice).  

As per claim 7, Grewal et al. teaches a non-transitory computer readable medium (see page 553, section 10.4.2.2, wherein the memory has been taken as readable memory by design choice) or computer readable media having computer readable program code embodied therein (see page 504, particularly the software), said computer readable program code being adapted to be executed by at least one or more computers (see page 504, particularly the software as noted above) to implement a method comprising: detecting the position of the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) by monitoring GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) position data (see page 506, section 10.2.3) and limiting the speed (see page 509, section 10.2.7.2, for vehicle speed) of the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) to a selected lower speed (see page 509, section 10.2.7.2, for vehicle speed) limit upon detecting that the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) has traveled beyond a boundary perimeter (see page 525, sections 4-6); maintaining the limitation on the speed (see page 509, section 10.2.7.2, for vehicle speed) of the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) until a plurality of position tests performed (see page 508, section 10.2.6.2) during a selected time interval confirm that the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) has traveled to a position back within the boundary perimeter (see page 525, sections 4-6).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Grewal et al. into the intended end result, thereby improving the driving zone control for personal watercraft as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 8, Grewal et al. teaches wherein the method further comprises establishing said boundary UTILITY PATENT APPLICATIONPAGE 16 OF 18 DOCKET No. 142517-012300perimeter by storing GPS (see Figs. 10.1 (a) and (b);  page 506, second par. particularly GPS) position data (see page 506, section 10.2.3) in said memory as the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft) is driven through a selected path during a first operation of the watercraft (see page 504, section 10.2.1, for waterborne; page 506, section 10.2.3 for watercraft, and page 565, third par. for watercraft).  

As per claim 9, Grewal et al. teaches wherein the selected time interval is two seconds (see page 508, section 10.2.6.2, wherein time function falls under design choice).  

As per claim 10, Grewal et al. teaches wherein the each of a plurality of the plurality of tests is performed 200 milliseconds (ins) after an immediately preceding test (see page 508, section 10.2.6.2, wherein time function falls under design choice).  

As per claim 11, Grewal et al. teaches wherein the selected time interval is two seconds (see page 508, section 10.2.6.2, wherein time function falls under design choice).  

As per claim 12, Grewal et al. teaches wherein each of a plurality of the plurality of tests is performed 200 milliseconds after an immediately preceding test (see page 508, section 10.2.6.2, wherein time function falls under design choice).  

As per claim 13, Grewal et al. teaches wherein the selected time interval is two seconds (see page 508, section 10.2.6.2, wherein time function falls under design choice).  

As per claim 14, Grewal et al. teaches wherein a plurality of the plurality of tests is performed 200 milliseconds after an immediately preceding test (see page 508, section 10.2.6.2, wherein time function falls under design choice).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20220043112 is directed to “Techniques are disclosed for systems and methods to provide wildlife feeding flock detection using a remote sensing imagery system. A remote sensing imagery system includes a radar assembly mounted to a mobile structure and a coupled logic device. The logic device is configured to receive radar returns corresponding to a detected target, determine a radial velocity spectrum associated with the detected target based, at least in part, on the received radar returns, and determine a probability the detected target includes a feeding flock based, at least in part, on the determined radial velocity spectrum. The logic device may generate radar image data based on the received radar returns, the determined radial velocity spectrum, and/or the probability the detected target includes the feeding flock. Subsequent user input and/or the sensor data may be used to adjust a steering actuator, a propulsion system thrust, and/or other operational systems of the mobile structure.”;
US-20210261226 is directed to “Techniques are disclosed for systems and methods to provide docking assist and/or general navigation for mobile structures. A docking assist or navigation control system includes a logic device, a perimeter ranging sensor, one or more actuators/controllers, and modules to interface with users, sensors, actuators, and/or other elements of a mobile structure. The logic device is configured to receive perimeter sensor data from the perimeter ranging system. The logic device determines a polar height map based on the received perimeter sensor data and a polar non-water object map and/or a polar vessel perimeter map based on the polar non-water object map. The logic device then generates a display view and/or determines navigation control signals based, at least in part, on the polar maps. Control signals may be displayed to a user and/or used to adjust a steering actuator, a propulsion system thrust, and/or other operational systems of the mobile structure.”;
US-11118936 is directed to “A method for performing an operation on a flight sensor parameter includes receiving instructions indicating a description of a flight sensor parameter and an operation to be performed on the flight sensor parameter. The method includes generating executable code based on the instructions indicating the description and the operation. The method includes, after generating the executable code, associating the executable code with flight sensor data from one or more sensors. The flight sensor parameter includes a variable of the flight sensor data. The method further includes executing the executable code at a processor using the flight sensor data as an input to generate an output that indicates results of the operation.”;
Pyrchla et al., is directed to “Hydrographic Multisensory Unmanned Watercraft”;
Gatti et al., is directed to “Boat Navigation and Safeguard of Passenger's Over Flood Disaster”;
Woelfel et al., is directed to “Development of an autonomous planning watercraft test bed”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B